OPINION — AG — ** NEPOTISM — TRUCK DRIVERS ** IT WOULD BE A VIOLATION OF 21 Ohio St. 481 [21-481] (NEPOTISM LAWS) FOR ANY MEMBER OF THE BOARD OF COUNTY COMMISSIONERS KNOWINGLY TO ASSENT TO THE EMPLOYMENT OF A BROTHER IN LAW OF ONE OF THE COUNTY COMMISSIONERS TO PERFORM ROAD WORK OF A CONTINUOUS NATURE UPON THE PUBLIC ROADS OF THE COUNTY, OR TO KNOWINGLY VOTE TO PAY OUT PUBLIC FUNDS FOR THE SALARY, WAGES, PAY OR COMPENSATION OF ANY SUCH INELIGIBLE PERSON. (HIGHWAY WORK) CITE: 21 Ohio St. 481 [21-481], OPINION NO. OCTOBER 13, 1925 — KIM OPINION NO. JANUARY 10, 1927 — MOUSER/ ALSO: 13 P.2d 148
— DISCUSSES COUNTY COMMISSIONERS KNOWINGLY CONSENTS TO THE HIRING OF KINSMAN (RELATIONSHIPS) (RICHARD M. HUFF)